       Case 4:20-cv-05292-YGR Document 1 Filed 07/31/20 Page 1 of 17



 1   NICOLE KAMM, SBN 245534
     E-Mail nkamm@fisherphillips.com
 2   BRENDAN Y. JOY, SBN 254959
     E-Mail bjoy@fisherphillips.com
 3   FISHER & PHILLIPS LLP
     444 South Flower Street, Suite 1500
 4   Los Angeles, California 90071
     Telephone: (213) 330-4500
 5   Facsimile: (213) 330-4501
 6   Attorneys for Defendant
     CONDENSED CURRICULUM INTERNATIONAL, INC.
 7

 8

 9

10                         UNITED STATES DISTRICT COURT
11                       NORTHERN DISTRICT OF CALIFORNIA
12   RYAN WILLIAMS, individually, and          CASE NO.:
     on behalf of aggrieved individuals,
13                                             NOTICE OF REMOVAL OF
                         Plaintiff,            ACTION TO UNITED STATES
14                                             DISTRICT COURT (DIVERSITY)
             v.
15                                             [28 U.S.C. §§ 1332, 1441, and 1446]
     CONDENSED CURRICULUM
16   INTERNATIONAL, INC., a New                [Filed Concurrently with Declaration of
     Jersey corporation doing business in      Brendan Y. Joy; Declaration of Thomas
17   California; and DOES 1 through 10,        A. Ruziska; Appendix of State Court
     inclusive,                                Pleadings; Certificate of Interested
18                                             Entities; and Civil Cover Sheet]
                         Defendants.
19                                             [Removed from Napa Superior Court,
                                               Civil Case No.: 20CV000392]
20
                                               Action Filed:       June 1, 2020
21                                             Removal Date:       July 31, 2020
                                               Trial Date:         None Set
22

23

24

25

26

27

28


            NOTICE OF REMOVAL OF ACTION TO UNITED STATES DISTRICT COURT (DIVERSITY)
     FP 38141365.1
          Case 4:20-cv-05292-YGR Document 1 Filed 07/31/20 Page 2 of 17



 1   TO PLAINTIFF AND THE CLERK OF THE ABOVE-ENTITLED COURT:
 2            PLEASE TAKE NOTICE that Defendant Condensed Curriculum
 3   International, Inc. (“Defendant”), by and through the undersigned counsel, hereby
 4   invokes this Court’s jurisdiction pursuant to 28 U.S.C. §§ 1332(a) and 1441(b) and
 5   removes the above-referenced action of Plaintiff Ryan Williams (“Plaintiff”) from
 6   the Superior Court of California, County of Napa to the United States District Court
 7   for the Northern District of California pursuant to 28 U.S.C. § 1446(b).
 8   I.       PLAINTIFF’S COMPLAINT AND FIRST AMENDED COMPLAINT
 9            1.     On June 1, 2020, Plaintiff Ryan Williams (“Plaintiff”) filed a civil
10   action in the Superior Court of the State of California for the County of Napa,
11   entitled Ryan Williams, individually, and behalf of aggrieved individuals, v.
12   Condensed Curriculum International, Inc., a New Jersey corporation doing
13   business in California ; and DOES 1 through 10, inclusive, Case No. 20CV000392
14   (the “Complaint” and/or “State Court Action”). (See Declaration of Brendan Y.
15   Joy (“Joy Decl.”) at ¶ 2).
16            2.     The Complaint asserts causes of action against Defendant for: (1)
17   Breach of Written Employment Agreement; (2) Misclassification as Independent
18   Contractor (Cal. Labor Code §§ 226.8, 2750.3, 2753); (3) Inaccurate Wage
19   Statements (Cal. Labor Code § 226); (4) Failure to Provide Wages When Due (Cal.
20   Labor Code §§ 201, 202 & 203; (5) Failure to Reimburse Business Expenses (Cal.
21   Labor Code § 2802); (6) Unfair Business Practices (Bus. & Prof. Code §17200);
22   (7) Wrongful Termination in Violation of Public Policy; and (8) Retaliation
23   (FEHA); and (9) Injunctive Relief. (Joy Decl. at ¶ 3).
24            3.     On June 11, 2020, Plaintiff served a copy of the Summons and
25   Complaint, Civil Cover Sheet, and Notice of Case Management Conference to
26   Fisher & Phillips, LLP, counsel for Defendant, via Notice and Acknowledgment of
27   Receipt. (Joy Decl. at ¶ 4, Exhibits 1-5).
28   ///

                                                1
             NOTICE OF REMOVAL OF ACTION TO UNITED STATES DISTRICT COURT (DIVERSITY)
     FP 38141365.1
       Case 4:20-cv-05292-YGR Document 1 Filed 07/31/20 Page 3 of 17



 1           4.      July 1, 2020, counsel for Defendant executed the Notice of
 2   Acknowledgement and Receipt and returned it to Plaintiff, completing service.
 3   (Joy Decl. at ¶ 5, Exhibit 6).
 4           5.      On July 9, 2020, Plaintiff filed a First Amended Complaint (the
 5   “FAC”), wherein he included a tenth cause of action for penalties under the Labor
 6   Code’s Private Attorneys General Act (“PAGA”). Plaintiff electronically served
 7   the FAC on July 9, 2020. (Joy Decl. at ¶ 6, Exhibit 7).
 8           6.      On July 29, 2020, Defendant filed an Answer to the FAC in the State
 9   Court Action. (Joy Decl. at ¶ 7, Exhibit 8).
10           7.      The Summons, Complaint, Civil Case Cover Sheet, Notice of Case
11   Management Conference, Notice of Acknowledgement of Receipt, FAC, and
12   Answer of Defendant constitute all pleadings, process and orders served in the State
13   Court Action. (Joy Decl. at ¶ 9).
14   II.     VENUE
15           8.      This action was filed in the Superior Court of California for the
16   County of Napa. Thus, venue properly lies in the United States District Court for
17   the Northern District of California. See 28 U.S.C. §§ 84(b), 1391, and 1441(a).
18   III.    BASIS FOR REMOVAL JURISDICTION
19           A.      Diversity Jurisdiction
20           9.      As set forth below, complete diversity exists between Plaintiff, on the
21   one hand, and Defendant, on the other. Further, Defendant is not a citizen of the
22   state of California.
23                   1.     Plaintiff’s Citizenship
24           10.     To establish citizenship for diversity purposes, a natural person must
25   be domiciled in a particular state.              Kantor v. Wellesley Galleries, Ltd.,
26   704 F.2d 1088, 1090 (9th Cir. 1983). Natural persons are domiciled in the places
27   they reside with the intent to remain or to which they intend to return.
28   Kanter v. Warner-Lambert Co., 265 F.3d 853, 857 (9th Cir. 2001). Residence is

                                                  2
            NOTICE OF REMOVAL OF ACTION TO UNITED STATES DISTRICT COURT (DIVERSITY)
     FP 38141365.1
       Case 4:20-cv-05292-YGR Document 1 Filed 07/31/20 Page 4 of 17



 1   prima facie evidence of domicile.          Mondragon v. Capital One Auto Fin.,
 2   736 F.3d 880, 886 (9th Cir. 2013); State Farm Mut. Auto. Ins. Co. v. Dyer,
 3   19 F.3d 514, 520 (10th Cir. 1994); Marroquin v. Wells Fargo, LLC,
 4   No. 11CV163-L BLM, 2011 WL 476540, at *1 (S.D. Cal. Feb. 3, 2011). An
 5   existing domicile is presumed to continue. Mitchell v. United States, 88 U.S. 350,
 6   353 (1875) (“[D]omicile once acquired is presumed to continue until it is shown to
 7   have been changed.”); Mintzis v. Scott, No. 2:14-CV-01799-CAS, 2014 WL
 8   3818104, at *5 (C.D. Cal. July 30, 2014. It is presumed that a natural person’s
 9   residence is also his or her domicile, and a party resisting this presumption bears
10   the burden of producing contrary evidence. Lew v. Moss, 797 F.2d 747, 751 (9th
11   Cir. 1986).
12           11.     Plaintiff alleges in his FAC that he “is an individual residing in
13   California who was previously employed by Defendants and performed his work
14   for Defendant in the County of Napa, California. (FAC at ¶ 6). Accordingly,
15   Plaintiff is, and at all relevant times was, a citizen of and domiciled in California
16   for purposes of determining diversity. 28 U.S.C. § 1332(a).
17                   2.    Citizenship of Defendant
18           12.     A “corporation shall be deemed to be a citizen of any State by which
19   it has been incorporated and of the State where it has its principal place of
20   business.” 28 U.S.C. § 1332(c)(1); Nike, Inc. v. Comerical Iberica De Exclusivas
21   Deportivas, S.A., 20 F.3d 987, 990 (9th Cir. 1994).
22           13.     From the time Plaintiff filed his Complaint through the date of
23   removal, Defendant was and is a corporation incorporated in New Jersey with its
24   headquarters and principal place of business in Fairfield, New Jersey, and
25   Frederick, Maryland, respectively.       (See Declaration of Thomas A. Ruziska
26   (“Ruziska Decl.”) at ¶ 2).
27   ///
28   ///

                                                3
            NOTICE OF REMOVAL OF ACTION TO UNITED STATES DISTRICT COURT (DIVERSITY)
     FP 38141365.1
         Case 4:20-cv-05292-YGR Document 1 Filed 07/31/20 Page 5 of 17



 1           14.     Defendant’s principal place of business is in Fairfield, New Jersey,
 2   under the “nerve center test.”1 Hertz Corp. v. Friend, 559 U.S. 77, 92-93 (2010)
 3   (adopting “nerve center” test for establishing principal place of business). “In an
 4   effort to find a single, more uniform interpretation” of “principal place of business,”
 5   the United States Supreme Court held in Hertz Corp. v. Friend, that “principal place
 6   of business” is “best read as referring to the place where a corporation’s officers
 7   direct, control, and coordinate the corporation’s activities.” Id. In other words,
 8   “the place that Courts of Appeals have called the corporation’s ‘nerve center.’” Id.
 9   at 93. “[I]n practice,” it is “the place where the corporation maintains its
10   headquarters.” Id. Additionally, relevant considerations under the “nerve center”
11   test include: (1) where the executives have their offices; (2) where the
12   administrative and financial offices are located and the records kept; (3) where the
13   corporate income tax return is filed; (4) where the “home office” is located; and (5)
14   where day-to-day control of the business is exercised. See Unger v. Del E. Webb
15   Corp., 233 F. Supp. 713, 716 (N.D. Cal 1964).
16           15.     Applying the “nerve center” test to Defendant, it is clear that
17   Defendant’s principal place of business is in New Jersey and Maryland.
18   Defendant’s top executives work, direct, control, and coordinate the company’s
19   activities from New Jersey and Maryland, and day-to-day control of the business
20   is likewise exercised from New Jersey and Maryland. Id. Defendant maintains
21   corporate and administrative records, along with administrative and financial
22   offices, in New Jersey and Maryland. Id.
23           16.     Accordingly, Defendant is a citizen of New Jersey (state of
24   incorporation and principal place of business) for diversity purposes.
25

26   1
       The “nerve center” test is generally applied when a corporation’s activities, like Defendant’s,
27   are conducted in many states. See, Lurie Co. v. Loew’s San Francisco Corp., 315 F. Supp. 405,
     412 (N.D. Cal. 1970). Given that Defendant’s central functions are concentrated in New Jersey
28   and Maryland, the “place of operations” for Defendant is also in New Jersey and Maryland. See
     Tosco Corp. v. Communities for a Better Environment, 236 F.3d 495, 497 (9th Cir. 2001).

                                                    4
            NOTICE OF REMOVAL OF ACTION TO UNITED STATES DISTRICT COURT (DIVERSITY)
     FP 38141365.1
       Case 4:20-cv-05292-YGR Document 1 Filed 07/31/20 Page 6 of 17



 1                         a)     Doe Defendants’ Citizenship
 2           17.     Defendant is not aware that any Doe Defendants have been served
 3   with a copy of the Summons, Complaint, and the FAC, or that they have been
 4   named as parties to the State Court action. (Ruziska Decl. at ¶ 4). The Court may
 5   disregard unidentified Doe Defendants for purposes of determining whether
 6   diversity jurisdiction exists. McCabe v. General Foods Corp., 811 F.2d 1336, 1339
 7   (9th Cir. 1987); see also 28 U.S.C. § 1441(b)(1).
 8                   3.    Amount in Controversy
 9           18.     The Court has diversity jurisdiction over an action in which the parties
10   are not citizens of the same state and “the matter in controversy exceeds the sum
11   or value of $75,000.00, exclusive of interest and costs.” 28 U.S.C. § 1332(a).
12           19.     The $75,000 threshold necessary for diversity jurisdiction is not
13   particularly burdensome. When seeking removal of a state action to federal court
14   based on diversity jurisdiction, “a defendant’s notice of removal needs to include
15   only a plausible allegation that the amount in controversy exceeds the jurisdictional
16   threshold.” Dart Cherokee Basin Operating Co., LLC v. Owens, 135 S.Ct. 547,
17   554 (2014). The failure of the FAC to specify the total amount of damages or other
18   monetary relief sought by Plaintiff does not deprive this Court of jurisdiction. See
19   Saulic v. Symantec Corp., No. SA CV 07-610 AHS (PLAx), 2007 WL 5074883,
20   *5 (C.D. Cal. Dec. 26, 2007); Parker-Williams v. Charles Tini & Associates, Inc.,
21   53 F. Supp. 3d 149, 152 (D.D.C. 2014) (amount in controversy threshold in a
22   disability discrimination case was undoubtedly met after taking into account
23   Plaintiff’s ability to recover unspecified amounts of compensatory damages,
24   punitive damages, and attorneys’ fees); White v. J. C. Penney Life Ins. Co., 861 F.
25   Supp. 25, 26 (S.D. W.Va. 1994) (defendant may remove suit to federal court
26   notwithstanding failure of plaintiff to plead specific dollar amount in controversy;
27   if the rules were otherwise, “any Plaintiff could avoid removal simply by
28   declining…to place a specific dollar claim upon its claim.”). Defendant need

                                                 5
            NOTICE OF REMOVAL OF ACTION TO UNITED STATES DISTRICT COURT (DIVERSITY)
     FP 38141365.1
       Case 4:20-cv-05292-YGR Document 1 Filed 07/31/20 Page 7 of 17



 1   only to establish by a preponderance of evidence that the claims exceed the
 2   jurisdictional minimum. Rodriguez v. AT & T Mobility Servs. LLC, 728 F.3d 975,
 3   982 (9th Cir. 2013); Singer v. State Farm Mutual Auto. Ins. Co., 116 F.3d 373, 376
 4   (9th Cir. 1997).
 5           20.     In the instant case, Plaintiff’s FAC alleges: (1) Breach of Written
 6   Employment Agreement; (2) Misclassification as Independent Contractor (Cal.
 7   Labor Code §§ 226.8, 2750.3, 2753); (3) Inaccurate Wage Statements (Cal. Labor
 8   Code § 226); (4) Failure to Provide Wages When Due (Cal. Labor Code §§ 201,
 9   202 & 203; (5) Failure to Reimburse Business Expenses (Cal. Labor Code § 2802);
10   (6) Unfair Business Practices (Bus. & Prof. Code §17200); (7) Wrongful
11   Termination in Violation of Public Policy; (8) Retaliation (FEHA); (9) Injunctive
12   Relief; and (10) Violation of the Private Attorney General Act (Cal. Labor Code
13   §2698).
14           21.     Plaintiff’s FAC seeks an unspecified amount of actual, consequential
15   and incidental losses, civil penalties, and punitive damages in an amount
16   appropriate to punish Defendant and to make an example of Defendant in the
17   community. It is facially apparent that the allegations in the FAC demonstrate that
18   the amount in controversy in this matter exceeds $75,000.00. White v. FCI USA,
19   Inc., 319 F.3d 672, 274 (5th Cir. 2003) (Satisfaction of amount in controversy
20   threshold was “facially apparent” from wrongful termination allegations
21   showing “lengthy list of compensatory and punitive damages.”)
22           22.     Defendant adamantly denies Plaintiff’s allegations, denies any
23   liability, and denies that Plaintiff has suffered any damages. Nevertheless, in
24   assessing the amount in controversy for diversity jurisdiction purposes, a court
25   must assume that a jury will return a verdict for the plaintiff on all claims made in
26   the FAC.        Bank of California Nat. Ass'n v. Twin Harbors Lumber Co.,
27   465 F.2d 489, 491 (9th Cir. 1972); Roth v. Comerica Bank, 799 F. Supp. 2d 1107,
28   1117 (C.D. Cal. 2010); Kenneth Rothchild Trust v. Morgan Stanley Dean Witter,

                                                6
            NOTICE OF REMOVAL OF ACTION TO UNITED STATES DISTRICT COURT (DIVERSITY)
     FP 38141365.1
       Case 4:20-cv-05292-YGR Document 1 Filed 07/31/20 Page 8 of 17



 1   199 F. Supp. 2d 993, 1001 (C.D. Cal. 2002).
 2            23.    Further, a court must account for claims for not only compensatory
 3   damages but also punitive damages. See e.g., Bell v. Preferred Life Ass’n Society,
 4   320 U.S. 238, 240 (1940) (“Where both actual and punitive damages are
 5   recoverable under a complaint, each must be considered to the extent claimed in
 6   determining jurisdictional amount.”); Gibson v. Chrysler Corp., 261 F.3d 927, 945
 7   (9th Cir. 2001), holding modified on other grounds by Exxon Mobil
 8   Corp. v. Allapattah Servs., Inc., 545 U.S. 546 (2005) (“It is well established that
 9   punitive damages are part of the amount in controversy in a civil action.”). The
10   ultimate inquiry is what amount is put in controversy by a plaintiff’s complaint, not
11   what the amount of a defendant’s liability (if any) will ultimately be.
12            24.    In the instant case, Plaintiff’s FAC seeks recovery of compensatory
13   damages, general damages for emotional distress, attorney’s fees, exemplary or
14   punitive damages, and civil penalties. See FAC at ¶¶ 25, 29-30, 32-33, 38-39, 45-
15   49, 54-55, 66-68, 74-76, and pg. 14 Prayer for Relief. Although Defendant denies
16   Plaintiff’s claims of wrongdoing and his requests for relief thereon, the facial
17   allegations in the FAC and total amount of estimated compensatory damages,
18   special damages, and exemplary (punitive) damages at issue are well in excess of
19   $75,000.00.
20            25.    Breach of Written Employment Agreement: Plaintiff alleges that
21   he entered into a written Employment agreement with Defendant; Plaintiff
22   performed all that was required of him to earn commissions under the Employment
23   Agreement; and Defendant breached the Employment Agreement by “failing to
24   pay plaintiff the amounts due under the employment agreement.” See FAC at
25   ¶¶ 21-23. Plaintiff claims that he is owed $883,738 in unpaid commissions. Id. at
26   ¶ 16.
27            26.    Lost Wages and Benefits: Plaintiff’s FAC alleges, among other
28   claims, that his employment was terminated in violation of the California Fair

                                               7
             NOTICE OF REMOVAL OF ACTION TO UNITED STATES DISTRICT COURT (DIVERSITY)
     FP 38141365.1
       Case 4:20-cv-05292-YGR Document 1 Filed 07/31/20 Page 9 of 17



 1   Employment and House Act (“FEHA”) and public policy. See Generally FAC.
 2   Plaintiff seeks monetary damages, including front and back pay. See FAC at ¶¶ 66
 3   and 74. See Wysinger v. Auto. Club of S. Cal., 157 Cal. App. 4th 413, (2007)
 4   (“Under FEHA, an employee . . . may be compensated for a future loss of
 5   earnings.”). For example, Plaintiff avers he suffered “monetary damages” in
 6   addition to emotional distress as a result of the alleged wrongful termination and
 7   retaliation against him in violation of the FEHA. FAC at ¶¶ 66 and 74.
 8           27.     Importantly, the Ninth Circuit recently clarified that future lost wages,
 9   i.e., lost wages beyond the date of removal, are properly considered in determining
10   the amount in controversy. Chavez v. JPMorgan Chase & Co., 888 F.3d 413, 417
11   (9th Cir. 2018). The court explained that the correct measure is the “amount at
12   stake in the underlying litigation.”             Id. (citing Gonzales v. CarMax Auto
13   Superstores, LLC, 840 F.3d 644, 648 (9th Cir. 2016)). The court held that the fact
14   that “the amount in controversy is assessed at the time of removal does not mean
15   that the mere futurity of certain classes of damages precludes them from being part
16   of the amount in controversy,” explaining:
17
             If a plaintiff claims at the time of removal that her termination caused
18           her to lose future wages, and if the law entitles her to recoup those
             future wages if she prevails, then there is no question that future wages
19
             are “at stake” in the litigation, whatever the likelihood that she will
20           actually recover them. In such a situation, although the plaintiff’s
             employer would have paid the wages in the future had she remained
21
             employed, they are presently in controversy.
22

23           Id. Accordingly, the proper measure of lost wages (as well as other claimed
24   damages) for the amount in controversy is the amount which would be incurred up
25   until trial.
26           28.     Here, Plaintiff earned an annual base salary of $60,000 (in addition to
27   commission, which is not relied on here for purposes of establishing whether the
28   amount in controversy is satisfied). See FAC at ¶ 14. Thus, dividing Plaintiff’s

                                                  8
            NOTICE OF REMOVAL OF ACTION TO UNITED STATES DISTRICT COURT (DIVERSITY)
     FP 38141365.1
      Case 4:20-cv-05292-YGR Document 1 Filed 07/31/20 Page 10 of 17



 1   annual salary by 52 and again by 40 and multiplying by 8, Plaintiff’s daily rate of
 2   pay was $230.76, his hourly rate equivalent is $1,153.84 per week. (See, Ruziska
 3   Decl.at ¶ 5). Plaintiff was terminated on March 6, 2020. (Ruziska Decl. at ¶ 5).
 4   Based on the conservative estimate of a trial date one year from the date of filing,
 5   there are 57 full weeks from March 6, 2020 to the conservative trial date estimate
 6   of June 1, 2021 (one year from the date of the June 1, 2020 filing). At Plaintiff’s
 7   hourly rate of pay, 64 weeks of lost wages totals $73,846.15.
 8           29.     Waiting Time Penalties Under Labor Code Section 203: Plaintiff
 9   alleges he was not paid all wages upon his termination. See FAC at ¶ 43. As a
10   penalty, Plaintiff seeks waiting time penalties in the form of continued
11   compensation to the employee at the same rate for up to 30 workdays. Id. at ¶ 42.
12   At least thirty days have elapsed since his March 6, 2020 alleged termination to the
13   date of removal. Thirty days pay at his daily rate of pay is: $6,922.80, and therefore
14   Plaintiff’s Fourth Cause of Action places at least $6,922.80 in controversy.
15           30.     Wage Statement Penalties:      On Plaintiff’s claim for failure to
16   provide accurate, itemized wage statements (FAC at ¶¶ 34-39), Plaintiff seeks a
17   penalty of $4,000, and therefore Plaintiff’s Third Cause of Action places at least
18   $4,000 in controversy.
19           31.     Emotional Distress Damages: Plaintiff also seeks damages for
20   emotional distress, including “humiliation, mental anguish, and physical and
21   emotional distress” which are authorized under FEHA. See FAC at ¶¶ 66, 74;
22   Commodore Home Systems, Inc. v. Superior Court, 32 Cal. 3d 211, 215 (1982)
23   (emotional distress damages recoverable under FEHA statutory scheme). These
24   emotional distress damages are included in the amount of controversy. Simmons
25   v. PCR Technology, 209 F. Supp. 2d 1029, 1034 (N.D. Cal. 2002). While plaintiff
26   does not specify the amount he seeks, “emotional distress damages in a successful
27   employment discrimination case may be substantial,” and that rings particularly
28   true for race discrimination and retaliation cases such as the present case. Id.

                                               9
            NOTICE OF REMOVAL OF ACTION TO UNITED STATES DISTRICT COURT (DIVERSITY)
     FP 38141365.1
      Case 4:20-cv-05292-YGR Document 1 Filed 07/31/20 Page 11 of 17



 1           32.     Recent verdicts in employment cases confirm that emotional distress
 2   awards may be substantial:
 3                   (a)   Andrews vs. Hansa Stars Inc., Superior Court, Los Angeles
 4   County, 2009 WL 1587809 (Cal. Super. Apr. 16, 2009) (in connection with
 5   wrongful termination claims, two of the plaintiffs were awarded $375,000 and
 6   $225,000 for emotional distress damages).
 7                   (b)   Silverman vs. Stuart F. Cooper Inc., Los Angeles County, 2013
 8   WL 5820140 (Cal. Super. July 19, 2003) (jury awarded the plaintiff $151,333 for
 9   past and future emotional distress in wrongful termination, FEHA discrimination,
10   FEHA retaliation, FEHA harassment/failure to prevent discrimination and
11   harassment, and failure to pay final wages and waiting time penalties case). See,
12   Ontiveros v. Michaels Stores, Inc., No. CV 12-09437 MMM (FMOx), 2013 WL
13   815975, at *2 (C. D. Cal. Mar. 5, 2013) (a court may consider verdicts in similar
14   cases when determining whether the amount in controversy exceeds the
15   jurisdictional minimum where the complaint on its face does not identify a specific
16   amount in controversy); Marcel v. Pool Co., 5 F.3d 81, 83 (5th Cir. 1983) (court
17   properly considered jury verdicts in other similar cases to reach conclusion that the
18   amount in controversy exceeded $75,000.00).
19           33.     Indeed, district courts in California have found that it is not
20   unreasonable that emotional distress damages may equal the amount of lost wages
21   and that damage awards for emotional distress in employment discrimination cases
22   are often substantial. See, e.g., Chambers v. Penske Truck Leasing Corp., No. 1:11-
23   cv-00381 LJO GSA, 2011 U.S. Dist. LEXIS 41359, *8 (E.D. Cal. Apr. 15, 2011)
24   (“it is not unreasonable to consider that Plaintiff here may likewise be entitled to
25   damages for emotional distress in an amount at least equal to her lost wages”).
26           34.     Accordingly, a conservative measure of Plaintiff’s claimed emotional
27   distress damages is $25,000.00.
28   ///

                                               10
            NOTICE OF REMOVAL OF ACTION TO UNITED STATES DISTRICT COURT (DIVERSITY)
     FP 38141365.1
      Case 4:20-cv-05292-YGR Document 1 Filed 07/31/20 Page 12 of 17



 1           35.     Attorneys’ Fees Under Statute: If attorney’ fees are recoverable by
 2   statute, the fee claim is included in determining the amount in controversy,
 3   regardless of whether the fee award is mandatory or discretionary. Galt G/S v. JSS
 4   Scandinavia, 142 F. 3d 1150, 1155-56 (9th Cir. 1998). Here, Plaintiff seeks
 5   attorneys’ fees pursuant to the terms of FEHA, which authorizes attorneys’ fees.
 6   See FAC at ¶ 76 and Prayer for Relief; Cal Gov. Code 12965(b). Similarly, Plaintiff
 7   seeks attorneys’ fees pursuant to his misclassification as independent contractor,
 8   inaccurate itemized wage statements, failure to provide wages when due, and
 9   failure to reimburse business expenses claims. See FAC at ¶ 33, 39, 49, and 54.
10   Under Chavez, both past and future attorneys’ fees are to be considered, including
11   up until the time of trial. Chavez, 888 F.3d at 417; Chambers, 2011 U.S. Dist.
12   LEXIS 41359, 2011 WL 1459155, at *4 (“the measure of fees should be that
13   amount that can reasonably be anticipated at the time of removal, not merely those
14   already incurred”) (citation omitted).
15           36.     One court recently determined that $300 per hour is a reasonable rate
16   for attorney’s fees in employment cases. See, Sasso v. Noble Utah Long Beach,
17   LLC, No. CV 14-09154-AB (AJWx), 2015 U.S. Dist. LEXIS 25921, 2015 WL
18   898468, at *5 (C.D. Cal. Mar. 3, 2015). And courts in this district have held that
19   “100 hours is an appropriate conservative estimate” for the number of hours
20   expended through trial. Therefore, $30,000 (based on 100 hours at $300 per hour)
21   is an “appropriate and conservative estimate” for recoverable attorney’s fees.
22   Thompson, No. 1:16-cv-01464-LJO-JLT, 2017 U.S. Dist. LEXIS 20094, at *16
23   (citing Chambers, 2011 U.S. Dist. LEXIS 41359, 2011 WL 1459155, at *5); see
24   also Stainbrook v. Target Corp., No. 2:16-CV-00090-ODW, 2016 U.S. Dist.
25   LEXIS 74833, 2016 WL 3248665, at *5 (C.D. Cal. June 8, 2016) (concluding based
26   on a $300 per hour attorney’s fee rate and 100 hours of attorney work that Plaintiff’s
27   demand for attorney’s under FEHA “adds at least $30,000 to the amount in
28   controversy”).

                                                11
            NOTICE OF REMOVAL OF ACTION TO UNITED STATES DISTRICT COURT (DIVERSITY)
     FP 38141365.1
      Case 4:20-cv-05292-YGR Document 1 Filed 07/31/20 Page 13 of 17



 1           37.     Accordingly, a conservative estimate of Plaintiff’s claimed attorneys’
 2   fee award is $30,000.00.
 3           38.     Punitive Damages: Punitive damages are considered in determining
 4   the amount in controversy, as long as punitive damages are available under the
 5   applicable law. Conrad Associates v. Hartford Accident & Indemnity Co., 994 F.
 6   Supp. 1196, 1198-99 (N.D. Cal. 1998); Richmond v. Allstate Ins. Co., 897 F. Supp.
 7   447, 450 (S.D. Cal. 1995). In California, punitive damages are available for
 8   violations of FEHA. Andrade v. Arby’s Rest. Group, Inc., 225 F. Supp. 3d 1115,
 9   1143 (N.D. Cal. 2016); see also Rodriguez v. Home Depot, U.S.A., Inc., 2016 U.S.
10   Dist. LEXIS 94176, *1 6 (“Because Plaintiff pleads wrongful termination in
11   violation of public policy and Labor Code section[] 1102.5. . . punitive damages
12   may properly be factored into the amount-in-controversy calculation.” Indeed,
13   here, Plaintiff’s FAC alleges a claim for recovery of punitive damages and Plaintiff
14   seeks punitive damages in two of his causes of action. See FAC at ¶¶ 67, 75, and
15   Prayer for Relief.
16           39.     Defendant maintains that the facts here will ultimately demonstrate
17   that Plaintiff is not entitled to punitive damages; however, if each of the facts as
18   alleged by Plaintiff are taken to be true, a substantial punitive damages award is
19   more likely than not. See Pande v. ChevronTexaco Corp., No. C-04-05107 JCS,
20   2008 WL 906507, at *1 (N.D. Cal. Apr. 1, 2008) (plaintiff awarded $2.5 million in
21   punitive damages on CFRA, FEHA, and related violation of public policy under
22   California law claims).
23           40.     As the court in Narayan v. Compass Grp. USA, Inc., 284 F. Supp. 3d
24   1076, 1091 (E.D. Cal. 2018) explained, “if the Plaintiff prevails on all his claims,
25   which [the court] must presume, the jury will have concluded that [Defendant]
26   discriminated against [its] employee . . . [i]t is not at all difficult to imagine a jury
27   imposing a substantial punitive damages award in light of such a conclusion.” See
28   also Mejia v. Parker Hannifin Corp., No. CV 17-8477, 2018 U.S. Dist. LEXIS

                                                12
            NOTICE OF REMOVAL OF ACTION TO UNITED STATES DISTRICT COURT (DIVERSITY)
     FP 38141365.1
      Case 4:20-cv-05292-YGR Document 1 Filed 07/31/20 Page 14 of 17



 1   13289, at *12 (C.D. Cal. Jan. 26, 2018) (explaining the court “need not put an exact
 2   numerical value on a potential punitive damages award to conclude that a
 3   substantial punitive damages award is likely if Plaintiff succeeds on his
 4   Complaint”).
 5           41.     Summary of Amount in Controversy: In summary, although
 6   Defendant denies each and every one of Plaintiff’s claims and factual allegations,
 7   the damages that Plaintiff’s FAC seeks nevertheless include:
 8           •       Breach of Contract: $883,738;
 9           •       Lost wages at a reasonable minimum of $73,846.15;
10           •       Waiting time penalties under Labor Code section 203: $6,922.80;
11           •       Wage statement penalties: $4,000;
12           •       Emotional distress damages at a reasonable minimum of $25,000;
13           •       Attorneys’ fees at a reasonable minimum of $30,000; and,
14           •       Punitive damages in an amount sufficient to meet the jurisdictional
15   amount in controversy, even if the court were to ignore lost wages through trial.
16           42.     Plaintiff alleges damages totaling no less than $1,023,507.15 before
17   factoring in any amount for punitive damages, which could extend beyond the
18   $75,000 jurisdictional threshold in their own right. Accordingly, given all of the
19   circumstances, and although Defendant denies that the Plaintiff is entitled to any
20   damages at all, Defendant has demonstrated it is more likely than not that based on
21   the allegations pled in Plaintiff’s FAC, Plaintiff is seeking an amount in
22   controversy exceeding $75,000, exclusive of interest and costs.
23   IV.     TIMELINESS OF REMOVAL
24           43.     Under 28 U.S.C. § 1446(b), a “notice of removal of a civil action or
25   proceeding shall be filed within 30 days after the receipt by the defendant, through
26   service or otherwise,…” The 30-day period for removal is triggered once service
27   occurs. Murphy Bros., Inc. v. Michetti Pipe Stringing, Inc., 526 U.S. 344, 354
28   (1999).

                                               13
            NOTICE OF REMOVAL OF ACTION TO UNITED STATES DISTRICT COURT (DIVERSITY)
     FP 38141365.1
      Case 4:20-cv-05292-YGR Document 1 Filed 07/31/20 Page 15 of 17



 1           44.     Defendant was served with the Complaint on July 1, 2020. Defendant
 2   filed this removal on July 31, 2020. This Removal is accordingly timely.
 3   V.      DEFENDANT SATISFIES ALL REQUIREMENTS TO REMOVE
 4           THIS CASE ON DIVERSITY GROUNDS
 5           45.     Because Defendant is a citizen of a state other than California,
 6   complete diversity exists under 28 U.S.C. § 1332(a).
 7           46.     Additionally, as set forth above, Defendant has demonstrated that the
 8   amount in controversy more likely than not exceeds $75,000, exclusive of interest
 9   and costs. Thus, the amount-in-controversy requirement for federal diversity
10   jurisdiction is also satisfied. 28 U.S.C. § 1332(a).
11           47.     Because complete diversity exists between Plaintiff and Defendant,
12   and the matter in controversy exceeds $75,000, this Court has original jurisdiction
13   over this action pursuant to 28 U.S.C. § 1332(a). Accordingly, pursuant to 28
14   U.S.C. § 1441(a), Defendant may remove this action to this Court.
15           48.     Venue lies in the United States District Court for the Northern District
16   of California pursuant to 28 U.S.C. § 1441(a) and § 1391(a) because the State Court
17   Action was filed in this District and this is the judicial district in which the action
18   arose. See, 28 U.S.C. § 84.
19           49.     This Notice of Removal is timely filed pursuant to 28 U.S.C.
20   § 1446(b), which provides “The notice of removal of a civil action or proceeding
21   shall be filed within 30 days after the receipt by the defendant, through service or
22   otherwise, of a copy of the initial pleading setting forth the claim for relief upon
23   which such action or proceeding is based.” Here, the Complaint was served on
24   Defendant on July 1, 2020, thus, the deadline to file the instant Notice of Removal
25   is July 31, 2020. (Joy Decl., at ¶ 5).
26           50.     Pursuant to 28 U.S.C. § 1446(d), written notice of the filing of this
27   Notice of Removal is being provided to all adverse parties who have been served
28   in the action, and a copy of this Notice is being filed with the Clerk of the Superior

                                                 14
            NOTICE OF REMOVAL OF ACTION TO UNITED STATES DISTRICT COURT (DIVERSITY)
     FP 38141365.1
      Case 4:20-cv-05292-YGR Document 1 Filed 07/31/20 Page 16 of 17



 1   Court of the State of California for the County of Napa.
 2           WHEREFORE, Defendant prays that this action be removed to this Court,
 3   that this Court accept jurisdiction of this action, and that this action be placed on
 4   the docket of this Court for further proceedings, the same as though this action had
 5   originally been instituted in this Court.
 6

 7

 8    DATE: July 31, 2020                    FISHER & PHILLIPS LLP
 9
                                         By: /s/: Brendan Y. Joy
10                                           NICOLE KAMM
                                             BRENDAN Y. JOY
11                                           Attorneys for Defendant
                                             CONDENSED CURRICULUM
12                                           INTERNATIONAL, INC.
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                 15
            NOTICE OF REMOVAL OF ACTION TO UNITED STATES DISTRICT COURT (DIVERSITY)
     FP 38141365.1
      Case 4:20-cv-05292-YGR Document 1 Filed 07/31/20 Page 17 of 17



 1                                       PROOF OF SERVICE
                                       (CCP § 1013(a) and 2015.5)
 2
            I, the undersigned, am employed in the County of Los Angeles, State of California. I am
 3   over the age of 18 and not a party to the within action; am employed with Fisher & Phillips LLP
     and my business address is 444 South Flower Street, Suite 1500, Los Angeles, California 90071.
 4
            On July 31, 2020, I served the foregoing document entitled NOTICE OF REMOVAL
 5   OF ACTION TO UNITED STATES DISTRICT COURT (DIVERSITY) on all the
     appearing and/or interested parties in this action by placing the original a true copy thereof
 6   enclosed in sealed envelope(s) addressed as follows:
 7
      Diyari Vázquez                                  Attorneys for Plaintiff
 8    Alexander R. Safyan                             RYAN WILLIAMS
      VGC, LLP
 9    1515 7th Street, No. 106                        Telephone: (424) 272-9885
      Santa Monica, California 90401                  Email: dvazquez@vgcllp.com
10                                                    asafyan@vgcllp.com

11          [by MAIL] - I am readily familiar with the firm's practice of collection and processing
             correspondence for mailing. Under that practice it would be deposited with the U.S.
12           Postal Service on that same day with postage thereon fully prepaid at Los Angeles,
             California in the ordinary course of business. I am aware that on motion of the party
13           served, service is presumed invalid if postage cancellation date or postage meter date is
             more than one day after date of deposit for mailing this affidavit.
14
            [by FEDERAL EXPRESS] - I am readily familiar with the firm’s practice for collection
15           and processing of correspondence for overnight delivery by Federal Express. Under that
             practice such correspondence will be deposited at a facility or pick-up box regularly
16           maintained by Federal Express for receipt on the same day in the ordinary course of
             business with delivery fees paid or provided for in accordance with ordinary business
17           practices.
18          [by ELECTRONIC SERVICE] - Based on a court order or an agreement of the parties
             to accept service by electronic transmission, I caused the documents to be sent to the
19           persons at the electronic notification address listed above.
20          [by PERSONAL SERVICE] - I caused to be delivered by messenger such envelope(s)
             by hand to the office of the addressee(s). Such messenger is over the age of eighteen
21           years and not a party to the within action and employed with Express Network, whose
             business address is 1605 W. Olympic Boulevard, Suite 800, Los Angeles, CA 90015.
22
            I declare under penalty of perjury under the laws of the State of California that the
23   foregoing is true and correct.
24
             Executed July 31, 2020, at Los Angeles, California.
25
         Tatiana Le                                By: /s/: Tatiana Le
26                     Print Name                                          Signature

27

28


                                            PROOF OF SERVICE
     FP 38141365.1
